Name: Commission Regulation (EC) No 957/94 of 28 April 1994 laying down detailed rules for the application of the import arrangements provided for by Council Regulation (EC) No 775/94 in the beef and veal sector
 Type: Regulation
 Subject Matter: documentation;  tariff policy;  animal product;  international trade
 Date Published: nan

 29. 4. 94 Official Journal of the European Communities No L 108/13 COMMISSION REGULATION (EC) No 957/94 of 28 April 1994 laying down detailed rules for the application of the import arrangements provided for by Council Regulation (EC) No 775/94 in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas provision must be made for the Member States to transmit relevant information in connection with these special imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EC) No 775/94 of 29 March 1994 opening for 1993, as an autonomous measure, a special import tariff quota for high-quality fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 ('), and in particular Article 2 thereof, Whereas Regulation (EC) No 775/94 opened a tariff quota for 1 1 430 tonnes of high-quality beef and veal ; whereas the rules for the application of these arrangements must be established ; Article I The special tariff quota for fresh, chilled or frozen beef and veal provided for in Article 1 (1 ) of Regulation (EC) No 775/94 shall be allocated as follows : (a) 4 625 tonnes of chilled boned meat, falling within CN codes 0201 30 and 0201 30 and 0206 19 05 and answering the following definition : 'Special or good-quality beef cuts obtained from exclu ­ sively pasture-grazed animals, aged between 22 and 24 months, having Lwo permanent incisors and presen ­ ting a slaughter liveweight not exceeding 460 kilo ­ grams, referred to as "special boxed beef", cuts of which may bear the letters "sc" (special cuts)' ; (b) 1 032 tonnes product weight of meat, falling within CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and answering the follo ­ wing definition : Whereas the exporting non-member countries have undertaken to issue certificates of authenticity guarantee ­ ing the origin of these products ; whereas the form and layout of these certificates and the procedures for using them must be specified ; whereas the certificate of authenticity must be issued by an appropriate authority in a non-member country, the standing of which is such as to ensure that the special arrangements are properly applied ; 'Selected cuts of fresh, chilled or frozen beef derived from bovine animals which do not have more than four permanent incisor teeth, the carcases of which have a dressed weight of not more than 327 kilograms (720 pounds), a compact appearance with a good eye of meat of light and uniform colour, and adequate but not excessive fat cover. The meat shall be certified "high-quality EC beef" ; Whereas, pursuant to Article 2 of Commission Regulation (EEC) No 2377/80 (2), as last amended by Regulation (EEC) No 2867/93 (3), a licence is required for all imports into the Community of beef and veal products, whereas some of the non-member countries exporting meat under this Regulation have undertaken to restrict their exports of such products ; whereas the licence must be endorsed as required by the provisions in Article 12 of Regulation (EEC) No 2377/80 ; Whereas in order to ensure that the importing of these meats in managed efficiently it is appropriate, as the case may be, to provide that the issuing of import licences shall be subject to verification in particular of the entries on the certificates of authenticity ; (c) 1 900 tonnes of boned meat, falling within CN codes 0201 30, 0202 30 90, 0206 19 95 and 0206 29 91 and answering the following definition : 'Special or good-quality beef cuts obtained from exclu ­ sively pasture-grazed animals presenting a slaughter liveweight not exceeding 460 kilograms, referred to as "special boxed beer. These cuts may bear the letters "sc* (special cuts)' ; (d) 3 622 tonnes product weight of boned meat falling within CN codes 0201 30, 0202 30 90, 0206 10 95 and 0206 29 91 and answering the following definition : (') OJ No L 91 , 8 . 4. 1994, p . 4. O OJ No L 241 , 13. 9 . 1980, p. 5. O OJ No L 262, 21 . 10 . 1993, p. 26. No L 108/14 Official Journal of the European Communities 29. 4. 94 in Article 4. The copies shall bear the same serial number as the original. Article 3 1 . Certificates of authenticity shall be valid if they are duly completed and endorsed, in accordance with the instruction in Annexes I and II, by one of the issuing authorities listed in Annex II. 2. Certificates of authenticity shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. The stamp may be replaced on the original certificate of authenticity and its copies by a printed seal . 'Beef cuts obtained from steers (novilhos) or heifers (novilhas) aged between 20 and 24 months, which have been exclusively pasture grazed, have lost their central temporary incisors but do not have more than four permanent incisor teeth, which are of good matu ­ rity and which meet the following beef-carcase classi ­ fication requirements : meat from B or R class carcases with rounded to straight conformation and a fat-cover class of 2 or 3 ; the cuts, bearing the letters "sc" (special cuts) or an "sc" (special cuts) label as a sign of their high quality, will be boxed in cartons bearing the words "high ­ quality beef" ; (e) 251 tonnes product weight of meat, falling within CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 020610 95 and 0206 29 91 and answering the follo ­ wing definition : 'Selected chilled or frozen premium beef cuts derived from exclusively pasture-grazed bovine animals which do not have more than four permanent incisor teeth in wear, the carcases of which have a dressed weight of not more than 325 kilograms, a compact appearance with a good eye of meat of light and uniform colour and adequate but not excessive fat cover. All cuts will be vacuum packaged and referred to as high-quality beef.' Article 4 1 . The issuing authorities listed in Annex II shall : (a) be recognized as competent by the exporting country ; (b) undertake to check the particulars set out in the certi ­ ficates of authenticity ; (c) undertake to communicate to the Commission each Wednesday any information enabling the entries made on the certificates of authenticity to be verified. 2. The list shall be revised by the Commission where any issuing is no longer recognized, where it fails to fulfil one of the obligations incumbent on it or where a new issuing authority is designated. Article 2 1 . The total suspension of the import levy for the meat referred to in Article 1 shall be subject to the presenta ­ tion, at the time it is put into free circulation of an import licence issued in accordance with this Regulation and, by way of analogy, with Article 12 (1 ) (b) and (c) and Article 12 (2) of Regulation (EEC) No 2377/80. 2. The certificate of authenticity shall be made out in one original and not less than one copy on a form corres ­ ponding to the model in Annex I. The form shall measure approximately 210 x 297 mm and the paper shall weigh not less than 40 g/m2. 3. The forms shall be printed and completed in one of the official languages of the Community and also, if desired, in the official language or one of the official languages of the exporting country. The relevant definition applying to the meat originating in the exporting country shall be shown on the back of the form. 4. Certificates of authenticity shall bear an individual serial number assigned by the issuing authority referred to Article 5 1 . With regard to meat under Article 1 : (a) The original certificate of authenticity plus a copy hereof shall be presented to the competent authority together with the application for the first import licence related to the certificate of authenticity. The original certificate of authenticity shall be retained by the abovementioned authority ; (b) within the limit of the quantity appearing in it, a certificate of authenticity may be used for the issue of several import licences. If so, the competent authority shall endorse the certificate of authenticity in respect of the degree of attribution ; (c) the competent authority may only issue the import licence after it is satisfied that all information on the certificate of authenticity corresponds to the informa ­ tion received by the Commission through weekly communications on the matter. The licence shall be issued immediately thereafter. 29 . 4. 94 Official Journal of the European Communities No L 108/15 2. The certificates of authenticity and the import licences shall be valid for three months from the date of their respective issue. However, their term of validity shall expire on 31 December 1994. Article 7 By the 15th of each month and in respect of the prece ­ ding month the Member States shall notify the Commis ­ sion of the quantities of products referred to in Article 1 that have been :  the subject of import licences issued,  released for free circulation, broken down by country of origin and combined nomen ­ clature code. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 6 Without prejudice to this Regulation the provisions of Regulations (EEC) No 2377/80 and (EEC) No 3719/88 (') shall apply. However, by way of derogations from the second subpara ­ graph of Article 14 (3) of Regulation (EEC) No 3719/88 the amount of ECU 100 laid down in that provision shall be replaced by the amount of ECU 25. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 331 , 2. 12. 1988, p. 1 . ANNEX I 2. Certificate No1 . Exporter (name and address) ORIGINAL 3. Issuing authority 4. Consignee (name and address) 6. Means of transport 5 . CERTIFICATE OF AUTHENTICITY BEEF AND VEAL SPECIAL AUTONOMOUS/QUOTA TARIFF 1994 Commission Regulation (EC) No 957/94 8. Gross weight N) 9. Net weight (M 7. Marks, numbers, number and kind of packages ; description of goods 10. Net weight ( in words) To be fil le d in ei th er by ty pe w rit er o r ha nd in bl oc k capitals. 11 . CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the beef described in this certificate complies with the specification shown overleaf. Place : Date : Signature and stamp (or printed seal) DEFINITION High-quality beef originating in (appropriate definition) 29. 4. 94No L 108/18 Official Journal of the European Communities ANNEX II LIST OF AUTHORITIES IN EXPORTING COUNTRIES EMPOWERED TO ISSUE CERTIFICATES OF AUTHENTICITY -r SECRETARÃ A DE AGRICULTURA, GANADERÃ A Y PESCA for meat originating in Argentina, answering the definition in Article 1 (a).  AUSTRALIAN MEAT AND LIVESTOCK CORPORATION for meat originating in Australia, answering the definition in Article 1 (b).  INSTITUTO NACIONAL DE CARNES (INAC) for meat originating in Uruguay, answering the definition in Article 1 (c).  DEPARTAMENTO NACIONAL DE INSPEC £ÃO DE PRODUTOS DE ORIGEM ANIMAL (DIPOA) for meat originating in Brazil, answering the definition in Article 1 (d).  NEW ZEALAND MEAT PRODUCERS BOARD for meat originating in New Zealand, answering the definition in Article 1 (e).